Citation Nr: 1506767	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Jackson, Mississippi that denied service connection for hepatitis C.

Hearings were held in November 2012 before a Decision Review Officer of the RO, and in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and transcripts of these hearings are of record.


FINDINGS OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current hepatitis C began years after his active military service and was not caused by any incident of service.  The most probative evidence indicates that hepatitis C is not related to service or a service-connected disability.



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2012.  The letter informed the Veteran of what was necessary to substantiate his current claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and testimony in support of his claim.  VA has obtained service treatment records (STRs), VA medical records, and records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of hepatitis C.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2012 RO hearing, or the May 2014 Board hearing.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis is not listed in 38 C.F.R. § 3.309(a).  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  38 C.F.R. § 3.310(b).  

For all claims which were filed after October 31, 1990, such as this one, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.301(a). 

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.

In general, for service connection to be granted for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA training letter TL 01-02 April 17, 2001.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record shows the Veteran was first definitively diagnosed with hepatitis C in 2009.  Subsequent VA and non-VA treatment notes document treatment for chronic hepatitis C infection.  The Veteran has thus shown medical evidence of the claimed disease.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran contends that he is entitled to service connection for hepatitis C, as he believes that this condition originated during his active duty service or as secondary to his service-connected residuals of a right ankle fracture.  He has contended that hepatitis C developed during service as a result of (1) close physical contact with people that used IV drugs or had hepatitis C, or (2) an unknown person using his razor or toothbrush when he was not in his room.

In his original claim for service connection for hepatitis C in March 2010, the Veteran claimed service connection for this disease as a residual of his service-connected leg injury.  In his September 2010 notice of disagreement, he said he was treated for hepatitis C during service in Germany.

The Veteran's STRs are entirely negative for diagnosis or treatment of hepatitis C or any form of hepatitis, jaundice, liver abnormalities, or blood abnormalities.  Induction and separation examinations do not note any tattoos.  The report of medical history completed in January 1971 by the Veteran in connection with his entrance onto active duty notes that he reported a history of venereal disease (now called sexually transmitted disease (STD)).  Service treatment records regarding the Veteran's treatment of a right ankle fracture reflect that he did not receive any transfusion, but only ice, elevation, and a cast.  There is no report of any surgeries or blood transfusions during service.  

Post-service medical records are negative for hepatitis C until 2009.  VA medical records reflect treatment for hepatitis C since March 2009.  A June 2009 hematology/oncology note reflects that the Veteran denied ever having a transfusion, and reported using IV drugs during military service.  

Records from the SSA reflect that that organization determined that the Veteran became disabled in February 2009 due to a stroke.  During a disability examination for SSA conducted in July 2009, the examiner noted that the Veteran appeared to have memory difficulties.  The Veteran said he was diagnosed with hepatitis C one month ago, but then said it was diagnosed in Germany in the military.  His only explanation was "maybe I got it from my roommate or something."  He denied intravenous drug abuse, and said he never had a blood transfusion.  

An October 2009 VA gastroenterology note reflects that the Veteran reported that he was diagnosed with hepatitis C during service in Germany in 1973, and that he received an injection which he thought was a cure, but recently was told that he has hepatitis C.  He recalled that he had yellow eyes in service, and that a lot of people on his base at that time had hepatitis C.  He said he had donated blood in the 1970s and 1980s.  He said he quit using drugs a long time ago; he reported using intranasal cocaine but denied IV drug use.

A January 2010 VA hepatology note reflects that the Veteran denied a history of blood transfusion, tattoos, and IV drug abuse.  He described having yellow eyes when he was stationed in Germany during service.  He reported receiving an injection as treatment for the jaundice at that time.  He said there were multiple people on the base at that time with yellow eyes, and that they were generally IV drug users of narcotics.  He was not a medic and had no occupational exposure to blood or body fluids.  He said his roommate was an IV drug user but said he himself did not use IV drugs.  He did not know of any sexual contact exposing him to hepatitis C.  He said he had donated blood in the late 1980s and was not turned down for blood donation.  The pertinent diagnosis was hepatitis C.

A March 2010 hepatology note reflects that the Veteran had a history of three cerebrovascular accidents.  He denied a history of blood transfusions, tattoos, or piercings.  He denied IV drug use, but said he had used intranasal cocaine and shared a straw.  He reported memory problems.  The diagnoses were hepatitis C, immunity to hepatitis B, and lack of immunity to hepatitis A.  A hepatitis A vaccination was given.  An April 2010 treatment note reflects a diagnostic assessment of hepatitis C, and hepatitis diagnosed in 1973.

In May 2010, in a VA-provided questionnaire, the Veteran reported that he was not exposed to any of the listed risk factors for hepatitis C.  He denied a history of intravenous drug use, intranasal cocaine use, high risk sexual activity, hemodialysis, having tattoos or body piercings, shared toothbrushes or razors, acupuncture with non-sterile needles, blood transfusion, or being a health care worker exposed to contaminated fluids. 

On VA compensation examination in March 2012, the examiner indicated that the claims file and service treatment records were reviewed.  The Veteran reported that during service in Germany, he recalled many people in his unit being jaundiced.  He said he went to sick call and was given an injection but was not hospitalized for this.  He said his roommate in the barracks was an IV drug user and was jaundiced.  He reported having STDs prior to service, and denied IV drug abuse and cocaine use during service.  He reported using intranasal cocaine in the late 1970s and 1980s, and denied a history of tattoos or blood transfusion.  He denied sexual contact with a person with hepatitis C.  He reportedly donated blood several times in the 1980s and was not told he could no longer donate blood.  The diagnosis was hepatitis C.  The examiner noted that the service treatment records showed no evidence of jaundice.  The examiner opined that the Veteran's hepatitis C was not due to or the result of the ankle injury during service in 1971.  The examiner noted that the hospital records from that injury did not document any blood transfusion and the Veteran independently denied having a transfusion.  The examiner indicated that there was a less than 50/50 chance of contracting hepatitis C as a result of his ankle fracture.  The examiner stated that the Veteran had established risk factors for hepatitis C including intranasal cocaine and high-risk sexual contact before and after active service.  The examiner noted that the Veteran had serological evidence of prior exposure to hepatitis B, with clearance of hepatitis B surface antigen, but did not have evidence of chronic hepatitis B.  The time of his exposure to hepatitis B is unknown, however he was not turned down for blood donations in the 1980s.

In a June 2012 statement, the Veteran said he never used IV drugs, and that statements in his records to the contrary were inaccurate.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran has made conflicting statements as to the date that his hepatitis C was diagnosed.  During VA treatment he reported that he was treated for hepatitis C in 1973.  In a June 2012 statement, he said he was diagnosed with hepatitis C in Germany about 1971, but it was not called hepatitis C at that time.  At his RO hearing and his Board hearing, he has stated both that hepatitis C was diagnosed during service in Germany, and that it was first diagnosed in 2011 or 2012.  He also stated that he was never told he had hepatitis C in service, and contended that there was a cover-up.  At his RO hearing, he speculated that he was infected with hepatitis C during service from an open wound or somebody using his toothbrush.  He said his in-service roommate injected himself with morphine.  At his Board hearing, he testified that during service, the whites of his eyes turned yellow, and he was given an injection, after which his eyes became white again.  He stated that he knew of several other people in his unit who had hepatitis C, and that some of them had it multiple times.  At his Board hearing, he denied any in-service surgery.  He also denied IV drug abuse, but said his roommate in service was a drug dealer and abused morphine.

As noted above, hepatitis is not subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).  See Walker, supra.  Moreover, the Veteran has never contended that he had hepatitis C (or jaundice) symptoms continuously since service.  Instead, he has stated that he had yellow eyes in service, that completely resolved in service after an injection, and that many years later, he was diagnosed with hepatitis C.

The Board accepts that the Veteran is competent to report symptoms, treatment and injuries.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Since late 2009, the Veteran has fairly consistently asserted that he temporarily had yellow eyes while in service.  He is certainly competent to make this statement, since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2). See also Jandreau, supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  However, the Board must determine whether his statements are also credible.  The Veteran did not claim that he had yellow eyes in service until shortly prior to filing his current VA disability compensation claim.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). Although the Veteran has asserted that he was initially treated for hepatitis C in 1971 or 1973, there is no corroborating evidence of this and the medical evidence of record shows that the Veteran did not report a history of hepatitis C or any liver problems when he sought VA treatment in 2004.  Thus, it appears that the Veteran's current recollection of when his hepatitis C was diagnosed is faulty, and several medical records reflect that the Veteran has memory problems.

The Board also acknowledges that the Veteran is competent to describe his risk factors.  However, he has made conflicting statements in this regard, which reduces the credibility of his statements.  He has both admitted and denied IV drug use during service, and during medical treatment has consistently reported use of intranasal cocaine after service, although he later denied that in June 2012.  He has consistently denied receiving any blood transfusions, including in service, and his STRs also reflect that he did not receive any blood transfusions, including during treatment for an ankle fracture.

Service treatment records are negative for hepatitis or jaundice.  The post-service medical evidence does not reflect any complaints or treatment related to hepatitis C for approximately 36 years following the conclusion of his service.  
Although an April 2010 treatment note reflects a diagnostic assessment of hepatitis C, and hepatitis diagnosed in 1973, the Board finds that this opinion has little probative weight.  It appears that the diagnosis was based solely on the Veteran's reported history, rather than based on a review of the medical records, particularly since the service treatment records are negative for hepatitis.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

Moreover, uncontroverted medical evidence shows that the initial diagnosis of hepatitis C was in early 2009, many years after his period of service ended.  

The Board finds that the March 2012 medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  The March 2012 VA examination report provides that the examiner reviewed the Veteran's claims file.  It sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The March 2012 VA examiner stated that the Veteran had established risk factors for hepatitis C that did not occur during service, including intranasal cocaine and high-risk sexual contact before and after active service.  

Finally, the Board notes that the weight of the probative evidence of record does not link the current hepatitis C to service or a service-connected disability.  

In essence, the evidence linking the Veteran's hepatitis C to service is limited to the Veteran's own statements.  However, the Veteran's contentions that he incurred hepatitis C during active duty either through personal contact with persons with hepatitis C, or through an unknown person using his toothbrush or razor (which he did not observe), do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's hepatitis C is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

Based on the foregoing evidence, the Board has determined that the Veteran is not entitled to service connection for his hepatitis C.  There is no competent and credible evidence of hepatitis in service.  With regard to claimed exposure to risk factors, a June 2009 VA hematology/oncology note reflects that the Veteran reported using IV drugs during military service, though he later denied this.  Even if this report were true, his claim must be denied as such action constitutes willful misconduct, and payment of VA benefits for disabilities resulting from such willful misconduct is prohibited.  As no competent evidence suggests that the Veteran's hepatitis C is related to service for reasons other than illegal substance abuse, the preponderance of the evidence is against the claim and the benefit sought on appeal must be denied.

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for hepatitis C must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.





______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


